UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DILENIA PAGUADA, on behalf of herself and all others
similarly situated,
                                                                        21 Civ. 1095 (PAE)
                                         Plaintiff,
                        -v-                                                   ORDER

 COMPANDSAVE.COM INC.,

                                         Defendant.


PAUL A. ENGELMA YER, District Judge:

       The Court having been advised by the parties that all claims asserted by Dilenia Paguada

herein have been settled in principle, Dkt. 21, it is ORDERED that the above-entitled action is

hereby dismissed and discontinued without costs, and without prejudice to the right to reopen the

action within 45 days of the date of this Order if the settlement is not consummated. Any claims

brought on behalf of the putative class are dismissed without prejudice.

       To be clear, any application to reopen must be filed within 45 days of this Order; any

application to reopen filed thereafter may be denied solely on that basis. Fmiher, if the parties

wish for the Comito retain jurisdiction for the purposes of enforcing any settlement agreement,

they must submit the settlement agreement to the Comi within the same 45-day period to be "so

ordered" by the Comi. Per Paragraph 4(C) of the Comi's Individual Rules and Practices for

Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to enforce a

settlement agreement unless it is made pmi of the public record. Any proposed order approving

the settlement agreement that seeks the Court's continued jurisdiction should either (I) expressly

state that the Court retains jurisdiction to enforce the agreement or (2) incorporate the terms of

the settlement agreement in the order.
      The Clerk of Court is respectfully directed to close this case.

      SO ORDERED.



                                                            United States District Judge
Dated: July 7, 2021
       New York, New York




                                                2
